     Case 3:15-cv-02320-JM-AHG Document 175 Filed 05/14/20 PageID.5834 Page 1 of 2


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHAVONDA HAWKINS, on behalf of                      Case No.: 15cv2320 JM(AHG)
      herself and all others similarly situated
12
                                         Plaintiff,       ORDER ON PLAINTIFF’S EX
13                                                        PARTE MOTIONS
      v.
14
      THE KROGER COMPANY,
15
                                       Defendant.
16
17          On May 11, 2020, Plaintiff filed two ex-parte motions seeking to strike two
18    documents filed in connection with Defendant’s Objections to the Magistrate Order
19    Granting Sanctions. (Doc. Nos. 163, 164).
20          The first is an Ex-Parte Motion to Strike the Declaration of Heather Canner And/Or
21    Extend Plaintiff’s Time to Respond. (Doc. No. 163.) Plaintiff asserts that Ms. Canner’s
22    declaration is mostly argumentative legal briefing that does not belong in a declaration and
23    is an attempt to make an end-run around the page limitations. (Id. at 4.) In the event that
24    the declaration is not stricken, Plaintiff requests that the court extend the time she has to
25    respond to the objections by one week. Defendant filed an opposition, contending that Ms.
26    Canner’s declaration is purely factual and entirely proper. (Doc. No. 173.)
27          The second is an Ex-Parte Motion to Strike Document Davis, Wright, Tremaine,
28    LLP’s Objections to Magistrate’s Order Granting Sanctions. (Doc. No. 164.) Plaintiff

                                                      1
                                                                                    15cv2320 JM(AHG)
     Case 3:15-cv-02320-JM-AHG Document 175 Filed 05/14/20 PageID.5835 Page 2 of 2


1     asserts that Davis, Wright, Tremaine, LLP is a non-party in this case, is not authorized to
2     file documents in it, and has not sought to intervene in this case or file an amicus curiae.
3     (Id. at 3.) Defendant filed an Opposition, countering that Plaintiff is elevating form over
4     substance. (Doc. No. 174).
5           Upon consideration of the papers, both ex-parte motions are DENIED. (Doc. Nos.
6     163, 164.) The declaration of Ms. Canner will be considered for whatever relevance it
7     shall provide. The court will also consider the Objections filed as Docket No. 152, as if
8     they had been filed by Ms. Canner and Mr. Harper individually.
9           Furthermore, the request to extend the briefing schedule is DENIED. Plaintiff has
10    up to and including May 25, 2020, to file any response to the objections.
11          No further filings will be permitted without court approval.
12          IT IS SO ORDERED.
13     Dated: May 14, 2020
14                                                 ______________________________
                                                   Jeffrey T. Miller,
15
                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  15cv2320 JM(AHG)
